DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                GOOD OLD DAYS INVESTMENTS, LLC,
                           Appellant,

                                     v.

      BOCA WEST COUNTRY CLUB, INC., BOCA WEST MASTER
        ASSOCIATION, INC., HEALTH ABUNDANCE, LLC, and
                       OLGA KUZENKOV,
                           Appellees.

                               No. 4D21-1391

                               [July 14, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2016-CA-
010693-XXXX-MB.

    Morgan L. Weinstein of Twig, Trade, & Tribunal, PLLC, Fort Lauderdale,
for appellant.

   Therese A. Savona and Geraldine P. Pena of Cole, Scott & Kissane, P.A.,
Miami, for appellees Boca West County Club, Inc. and Boca West Master
Association, Inc.

PER CURIAM.

   Affirmed.

WARNER, GROSS and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.